Citation Nr: 1433550	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for  alopecia.

2. Entitlement to an initial compensable rating for uterine fibroids.

3. Entitlement to an increased rating for lumbar spine degenerative disc disease with left lower extremity radiculopathy in excess of 10 percent prior to May 9, 2013 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1998 to March 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran's alopecia is limited to her scalp and any scarring alopecia involves less than 20 percent of her scalp.

2. The Veteran does not have continuous treatment for her uterine fibroids.

3. Prior to May 9, 2012 that the Veteran experienced at least two weeks but less than four weeks of incapacitating episodes over the past 12 months due to IVDS. 

4. As of May 9, 2012 the Veteran has experienced at least four weeks but less than six weeks of incapacitating episodes in a 12 month period due to IVDS.


CONCLUSIONS OF LAW


1. The criteria for a compensable rating for alopecia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7831 (2013).

2. The criteria for a compensable rating for uterine fibroids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.116, Diagnostic Code 7613 (2013).  

3. The criteria for a rating of 20 percent, but no higher, prior to May 9, 2012 and a rating of 40 percent, but no higher, thereafter for lumbar spine degenerative disc disease with left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  The Veteran's back claim is one for an increased rating while her alopecia and uterine fibroid claims are for higher initial ratings following the grant of service connection.

Alopecia

The Veteran contends she is entitled to a compensable rating for her alopecia.  In her August 2011 substantive appeal she noted she has shots every week for her alopecia to keep it under control, and stated that she should get at least a 10 percent disability rating.

The Veteran's alopecia is currently rated as noncompensable under Diagnostic Code 7831, which provides that loss of hair limited to the scalp and face warrants a noncompensable disability rating.  Loss of all body hair warrants a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7831.

Under those criteria, the Board cannot find that the Veteran is entitled to a compensable rating as there is no evidence, and not even the Veteran herself has contended, that her alopecia has caused loss of all body hair.  On VA examination in November 2010 the examiner found a band-like area of thinning hair with increased space between the follicles on the Veteran's head.  On VA examination in November 2013, the examiner noted severe hair loss of one to two inches at the end of the hairline across the anterior and both sides of scalp.  

As the evidence shows the Veteran's alopecia has caused only partial hair loss on her head, not loss of all body hair, she is not entitled to a higher rating under Diagnostic Code 7831.

The Board has considered whether the Veteran could be entitled to a higher rating under another diagnostic code, but does not find that any are applicable.  Diagnostic Code 7830 provides the criteria for rating scarring alopecia.  The code allows for a noncompensable rating for scarring alopecia affecting less than 20 percent of the scalp, a 10 percent rating when 20 to 40 percent of the scalp is affected, and a 20 percent rating when more than 40 percent of the scalp is affected.  However, neither examiner found the Veteran's alopecia had caused scarring.  VA treatment records from 2010 when the Veteran was undergoing Kenalog treatment do note a few two to three millimeter areas of scarring alopecia.  However, even acknowledging the evidence of some scarring alopecia, the evidence does not support that the Veteran is entitled to a compensable rating under Diagnostic Code7830, which would require at least 20 percent of the Veteran's scalp to be affected by the scarring alopecia.

The Board has also considered whether a rating is warranted under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  Although the November 2013 VA examiner noted the Veteran had scarring or disfigurement of the head, face, or neck, the Board notes that the only finding made on examination and revealed in accompanying photographs is loss of hair on the scalp around the hairline.  Therefore, the Board finds the Veteran has no characteristics of disfigurement as defined by Diagnostic Code 7800 such that a rating that code would be more appropriate.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable rating for alopecia must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


Uterine Fibroids

The Veteran contends she is entitled to a compensable rating for her uterine fibroids.  In an April 2012 statement she argued that she should be awarded a 20 or 30 percent rating.  She explained that she has been offered treatment but has declined it as it would impede her ability to get pregnant.

The Veteran's uterine fibroids are rated under Diagnostic Code 7613, which relates to disease, injury, or adhesions of the uterus.  This disability, in turn, is rated under the General Rating Formula for Disease, Injury, or Adhesions of the Female Reproductive Organs.  38 C.F.R. § 4.116.  Under the formula, symptoms that do not require continuous treatment warrant a noncompensable rating.  A 10 percent rating is assigned for disease, injury, or adhesions of the uterus where symptoms require continuous treatment.  Id.  A 30 percent rating is warranted where symptoms cannot be controlled by continuous treatment.  Id.

Her VA treatment records reflect that a July 2010 ultrasound showed two fibroids and a normal sized uterus.  An August 2010 VA treatment note relates that the Veteran desires fertility and did not want any type of medical or surgical management at this time.  VA treatment records indicate that the Veteran reported she sees a private gynecologist.  The Board notes that no private gynecological records have been submitted to the VA nor does the file contain a medical release authorizing the VA to obtain those records.

The Veteran was afforded a VA examination in November 2010 at which she reported heavy menses with clots, although the examiner noted the Veteran had an excellent hemoglobin/hematocrit.

She underwent another VA examination in May 2013 at which she reported worsening heavy bleeding with clots and cramping as well as intermittent pain, moderate pain, pelvic pressure, irregular menstruation, frequent or continuous menstrual disturbances.  The examiner noted that the Veteran had refused birth control type medication.  

The Board acknowledges the Veteran's decision not to take medication that may affect her fertility; however, the available medical evidence does not indicate that continuous treatment of any type, either that affects fertility or not, has been medically recommended by a physician for treatment of her fibroids.  Nor does the record reflect that the Veteran is undergoing any continuous treatment for her fibroids.

The rating criteria are clear that a compensable rating requires continuous treatment.  A preponderance of the evidence in this case does not support that the Veteran is in continuous treatment for her fibroids.  Therefore, the benefit of the doubt doctrine does not apply and a compensable initial rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Back

The Veteran contends she is entitled to a rating in excess of 10 percent prior to May 9, 2013 and in excess of 20 percent thereafter for lumbar spine degenerative disc disease with left lower extremity radiculopathy.

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

As pertinent to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a (2013).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

The Board finds that the Veteran is entitled to a 20 percent rating prior to May 9, 2012 and a 40 percent rating thereafter under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

At her October 2011 VA examination, the examiner found that the Veteran has had at least two weeks but less than four weeks of incapacitating episodes over the past 12 months due to IVDS, meeting the criteria for a 20 percent rating.  

At her May 2013 VA examination, the examiner found that the Veteran has had at least four weeks but less than six weeks of incapacitating episodes over the past 12 months due to IVDS, meeting the criteria for a 40 percent rating.  The Board finds that the effective date for the 40 percent rating should be May 9, 2012, which is one year prior to the VA examination, as the examiner noted the incapacitating episodes had occurred over the previous 12 months.  That is the earliest date on which the Board finds that the evidence supports the 40 percent rating.

The Board has considered whether higher ratings are warranted under the General Rating Formula for Diseases and Injuries of the Spine but find that they are not.

The most probative, objective evidence as to the Veteran's condition prior to May 9, 2012 is the October 2011 VA examination.  At the examination the Veteran demonstrated forward flexion to 80 degrees with pain at 70 degrees.  Her combined range of motion was 195 degrees; 165 degrees considering the point at which pain began.  There was no additional loss of range motion on repetitive use testing.  She did not have anyklosis, nor did she have guarding or muscle spasm.  The Board acknowledges that she did report flare-ups of pain two to three times a week, usually triggered by prolonged standing, walking, bending, or lifting causing pain and stiffness and requiring a heating pad and rest for relief.  However, even considering the DeLuca factors, the Board finds that the Veteran's condition prior to May 9, 2012 did not more closely approximate the criteria for a rating of 40 percent or higher.  In fact, the Board finds that under the General Rating Formula for Diseases and Injuries of the Spine she would not even meet the criteria for a 20 percent rating prior to May 9, 2012.

With respect to the period beginning May 9, 2012, the Board finds that a rating in excess of 40 percent is not warranted as of as the Veteran has never been shown to have ankylosis.  The Board further finds that even a rating of 40 percent would not be supported under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, on range of motion testing at her VA examination in May 2013, the Veteran had forward flexion to 80 degrees and on repetitive use testing had flexion to 85 degrees.  The Board notes she did have pain beginning at 10 degrees.  However, even with that pain, the Veteran retained significant range of motion as she was nonetheless able to flex another 70 degrees.  The Board acknowledges that although she actually demonstrated an additional five degrees of flexion on repetitive use testing she also showed less movement than usual, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy, instability, disturbance of locomotion, and interference with sitting/standing/weight-bearing.  However, even considering those factors, the Board finds that her condition did not more closely approximate the criteria for a 40 percent rating, requiring forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

The Board notes the Veteran has left lower extremity radiculopathy.   However, because the Board has found she is entitled to higher ratings under the diagnostic code for IVDS, which contemplates sciatic symptoms, a separate rating cannot be assigned for her radiculopathy.  38 C.F.R. § 4.14.

If the Board were to assign ratings separately for lumbar spine disability and radiculopathy, the outcome would not be beneficial to the Veteran.  Removing the sciatic symptoms from consideration, the Board has found the highest rating available to the Veteran for her lumbar spine disability prior to May 9, 2012 would be 10 percent and the highest rating thereafter would be 20 percent, even when the DeLuca factors are considered.  The evidence further supports that the Veteran would be entitled to no more than a 10 percent rating for her left lower extremity radiculopathy as the involvement is wholly sensory and she has described even that as intermittent.  Further, her sensory examination was normal at both of her VA examinations.  Thus, calculating combined ratings, under the under the General Rating Formula for Diseases and Injuries of the Spine with a separate rating for radiculopathy the Veteran would have at most two 10 percent ratings prior to May 9, 2012 and at most a 20 percent and 10 percent rating thereafter.  Therefore, rating the Veteran's lumbar spine disability under the IVDS criteria is more beneficial to her as it results in a rating of 20 percent prior to May 9, 2012 and a rating of 40 percent thereafter.

Based on the forgoing, the Board finds the Veteran is entitled to a rating of 20 percent, but no higher, prior to May 9, 2012 and a rating of 40 percent, but no higher, thereafter under the criteria for rating IVDS.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in October 2010 and 2011, prior to the initial adjudication of the claim on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in November 2010 and May 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's alopecia, uterine fibroids, or lumbar spine degenerative disc disease with left lower extremity radiculopathy.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected alopecia, uterine fibroids, or back disability that would render the schedular criteria inadequate.  The Veteran's only symptom of alopecia is hair loss, which is specifically contemplated by the rating criteria.  She has reported symptoms included heavy menses, cramping, and pain, associated with the presence of her uterine fibroids.  The rating criteria for such adhesions is based on whether the severity of the symptoms requires and is responsive to continuous treatment, thus the Veteran's symptoms are considered by the rating criteria.  Finally, the Veteran's back disability symptoms, including pain, loss of range of motion, and incapacitating episodes, are contemplated in the rating assigned.  As such, it would not be found that any of her disabilities meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's alopecia, uterine fibroids, and lumbar spine degenerative disc disease.  In addition, the Board finds the record does not reflect that the Veteran's disabilities markedly interfere with her ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disabilities are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  




	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable rating for  alopecia is denied.

An initial compensable rating for uterine fibroids is denied.

A 20 percent rating, but no higher, prior to May 9, 2012 and a 40 percent rating, but no higher, thereafter for lumbar spine degenerative disc disease with left lower extremity radiculopathy is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


